     Case 2:20-cv-00638-MWF-JEM Document 28 Filed 02/17/21 Page 1 of 1 Page ID #:131




 1
                                                                             J S -6
 2

 3
                              UNITED STATES DISTRICT COURT
 4
                         CENTRAL DISTRICT OF CALIFORNIA
 5

 6     TERRY FABRICANT, individually                  ) Case No. CV 20-638-MWF (JEMx)
       and on behalf of all others similarly          )
 7
       situated,                                      )
 8
                                                      )
                           Plaintiff,                 )
 9
                                                      )
             vs.                                      ) ORDER TO DISMISS WITH
10                                                    ) PREJUDICE AS TO PLAINTIFF
       AMERICAN DIVERSIFIED                           ) AND WITHOUT PREJUDICE AS TO
11     ENERGY, LLC, AMERICAN CNG                      ) CLASS CLAIMS.
       ENERGY, LLC, and DOES 1-10,                    )
12     inclusive, and each of them,                   )
                                                      )
13                         Defendants.                )
                                                      )
14

15

16           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
17     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
18     without prejudice as to the Putative Class alleged in the complaint, pursuant to
19     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own costs
20     and attorneys’ fees.
21

22     Dated: February 17, 2021
                                                   MICHAEL W. FITZGERALD
23
                                                   United States District Judge
24

25

26

27

28




                                        [Proposed]Order to Dismiss - 1
